Citation Nr: 0639316	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-05 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to higher initial disability ratings for 
eczema, evaluated as zero percent (noncompensable) disabling 
for the period from July 1, 2000, through August 8, 2001; and 
evaluated as 10 percent disabling from August 9, 2001.

6.  Entitlement to an initial, compensable disability rating 
for cortical opacities of the right eye.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for twenty years from June 
1980 to June 2000.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 decision of 
the RO that, in part, granted service connection for eczema 
and for cortical opacities of the right eye-each evaluated 
as zero percent (noncompensable) disabling effective July 1, 
2000; and denied service connection for a disability of each 
shoulder, wrist, knee, and ankle.  The veteran timely 
appealed.

In August 2003, the Board remanded the matters for additional 
development.

In March 2005, the RO increased the disability evaluation to 
10 percent for eczema, effective August 9, 2001.

Because higher evaluations are available for eczema, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Also in March 2005, the RO granted service connection for 
rhinosinusitis evaluated as 10 percent disabling effective 
July 1, 2000.  As the record reflects no disagreement with 
either the initial rating or the effective date assigned, 
that matter is resolved.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has a disability of either shoulder. 

2.  There is no competent evidence establishing that the 
veteran currently has a disability of either wrist. 

3.  There is no competent evidence establishing that the 
veteran currently has a disability of either knee. 

4.  There is no competent evidence establishing that the 
veteran currently has a disability of either ankle. 

5.  For the period from July 1, 2000, to August 8, 2001, the 
veteran's eczema has been productive of periodic itching 
involving his arms and feet; there have been no objective 
findings of ulceration, extensive lesions, or disfigurement.

6.  For the period from August 9, 2001, the veteran's eczema 
has been productive of periodic itching, scaling, and 
pruritis involving the veteran's arms and feet; and has 
affected less than 20 to 40 percent of his entire body or 
exposed surface, and has not involved systemic therapy; there 
have been no objective findings of ulceration, extensive 
lesions, or disfigurement.

7.  For the period from July 1, 2000, the veteran's cortical 
opacities of the right eye has been manifested by best 
corrected distance acuity of 20/20-1 in the right eye and of 
20/25+1 in the left eye. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

2.  The criteria for service connection for a bilateral wrist 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

3.  The criteria for service connection for a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

4.  The criteria for service connection for a bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

5.  The criteria for an initial disability evaluation of 10 
percent for eczema, for the period from July 1, 2000, to 
August 8, 2001, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2002).

6.  The criteria for a disability evaluation in excess of 10 
percent for eczema, for the period from August 9, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic 
Codes 7806, 7813 (2002 & 2006).

7.  The criteria for an initial, compensable disability 
rating for cortical opacities of the right eye, from July 1, 
2000, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.84a, 
Diagnostic Codes 6028, 6078, 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2003 and February 2004 letters, the RO or 
AMC notified the veteran of elements of service connection, 
the evidence needed to establish each element, and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a disability of each shoulder, 
wrist, knee, and ankle; and with the denial of higher 
disability ratings for eczema and for cortical opacities of 
the right eye, as concluded below, because any question as to 
the appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection, as well as the 
applicable rating criteria for higher initial disability 
ratings. The claims denied obviously do not entail the 
setting of a new disability rating or an effective date.  For 
any claim that is granted, a disability rating and effective 
date will be set in future decisions by the RO.  Accordingly, 
the veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

A.  Bilateral Shoulder Disability

Service medical records at the time of the veteran's entry 
examination in April 1980 show no musculoskeletal defects.  
The veteran had fractured his right clavicle at age 7, and he 
reported having no problems since then.

On numerous occasions in service the veteran reported 
bilateral shoulder blade pain, and he received treatment by a 
chiropractic technician.  The assessments were cervical and 
thoracic dysfunction, myalgia, and costovertebral 
dysfunction.  X-rays taken of the cervical spine in January 
1991 were normal; X-rays taken of the thoracic spine in April 
1996 revealed scoliosis.  No shoulder disability was found.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

During a VA examination in September 2000, the veteran 
reported a twenty-year history of chronic pain in many 
joints.  Musculoskeletal evaluation was essentially negative.  
The examiner diagnosed generalized arthralgias.

The report of an October 2004 VA examination includes a 
diagnosis of myofacial joint pain of both hands, knees, and 
ankles.  Again, no shoulder disability was found.

Although the veteran has asserted that he has bilateral 
shoulder pain, he is a layperson, and lacks the requisite 
medical knowledge to make a competent diagnosis of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has a bilateral 
shoulder disability.

Because the evidence weighs against a current diagnosis of a 
bilateral shoulder disability, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B.  Bilateral Wrist Disability

Service medical records, dated in April 2000, reflect that 
the veteran reported having pain when he flexed his arms or 
applied pressure with his hands.  The active range of motion 
for each wrist was within normal limits.  Finklestein signs 
were negative on the right, but positive on the left.  A 
brace for each wrist was provided.

During a VA examination in September 2000, the veteran 
complained of pain and numbness of both arms, particularly 
when using a computer in service.  This was referred to as 
carpal tunnel syndrome of the ulnar nerves, which had 
resolved when the veteran stopped using a mouse and computer 
keyboard.  Musculoskeletal evaluation was essentially 
negative.  The examiner diagnosed generalized arthralgias.

X-rays taken of each hand in November 2000 revealed no 
significant abnormality.

On VA examination in October 2004, the veteran complained of 
pain on palpation at every aspect of his hands examination.  
The examiner diagnosed myofacial joint pain of both hands.  
No wrist disability was found.

Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has a bilateral 
wrist disability.

Because the evidence weighs against a current diagnosis of a 
bilateral wrist disability, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 53-56.
  
C.	Bilateral Knee Disability 

Service medical records show various complaints of knee pain.

In October 1990, the veteran reported a ten-year history of 
bilateral knee pain.  X-rays taken at that time, and again in 
September 1996, revealed no abnormality.
One physician in service in January 2000 assessed joint pain, 
probably secondary to arthritis.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

The report of the September 2000 VA examination includes a 
diagnosis of generalized arthralgias.

During the October 2004 VA examination, the veteran reported 
that his knee pain started after basic training, and that he 
continued to have knee pain and stiffness with activity.  The 
examiner noted slight tenderness to palpation along the 
medial joint line of each knee; there was no effusion.  The 
veteran had full range of motion in both knees without pain.  
The examiner diagnosed myofacial joint pain of both knees.  
The examiner commented that, it sounded like arthritic pain, 
but that there were no arthritic changes on today's X-rays; 
all X-rays were normal.

In August 2005, the veteran's supervisors submitted 
statements, indicating that they had witnessed the veteran 
limping badly, and that the veteran appeared to have severe 
pain mostly from his knees and ankles.

Here again, while the veteran is competent to report current 
symptoms, as a layperson, he is not competent to advance a 
theory of causation or to offer a diagnosis.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Complaints of pain, alone, do not establish a knee 
disability, which is a necessary predicate for a grant of 
service connection.

None of the post-service medical records reports the presence 
of a current bilateral knee disability.  Accordingly, 
notwithstanding the veteran's assertions, there is no 
competent evidence that he currently has a bilateral knee 
disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, in the absence of proof of the currently 
claimed disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board notes that, although "myofacial joint pain" of 
the knees has been diagnosed, there has been no diagnosis of 
myofascial pain syndrome or fibromyalgia, a disability 
recognized in the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2006).


D.  Bilateral Ankle Disability

Service medical records show a complaint of right ankle pain 
in October 1999, and an assessment of chronic ankle pain.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.
 
During the September 2000 VA examination, the veteran 
reported twenty years of chronic pain in many joints.  
Musculoskeletal evaluation was essentially negative.  There 
was no joint tenderness or swelling.  The assessment was 
generalized arthralgias.

VA outpatient treatment records, dated in August 2002, show 
that the veteran reported twisting his ankle a few weeks 
earlier, and that there had been some swelling and 
discoloration.  The veteran was treated for a lateral 
ligament strain.

Records show that, in December 2002, the veteran was given 
bilateral ankle braces for support.
 
During the October 2004 VA examination, the veteran reported 
that the pain started in his knees after basic training, and 
then afterwards his ankles began hurting.  He never had a 
specific injury.  Examination revealed full range of motion 
of both ankles, with no erythema.  Prior X-rays showed no 
fracture or dislocation of the right ankle, but did suggest 
some minor bone demineralization and some soft tissue 
prominence at the lateral aspect of the ankle.  The examiner 
diagnosed myofacial joint pain of both ankles.  The examiner 
commented that, it sounded like arthritic pain, but that 
there were no arthritic changes on today's X-rays; all X-rays 
were normal.

Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that he currently has a bilateral 
ankle disability.

Because the evidence weighs against a current diagnosis of a 
bilateral ankle  disability, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

The Board notes that, although "myofacial joint pain" of 
the ankles has been diagnosed, there has been no diagnosis of 
myofascial pain syndrome or fibromyalgia, a disability 
recognized in the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025 (2006).

III.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A.  Eczema

Service connection has been established for eczema, effective 
July 2000.

The RO assigned an initial, noncompensable disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7806; and assigned a 
10 percent disability rating under Diagnostic Code 7806, 
effective August 9, 2001.

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2006)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

Pursuant to former Diagnostic Code 7806, a 10 percent rating 
is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Pursuant to revised Diagnostic Code 7806, a 10 percent rating 
is assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).  

(1)  For the Period from July 1, 2000, to August 8, 2001

During the September 2000 VA examination, the veteran 
reported eczema on his arms, feet, and other intertriginous 
areas.  The veteran reported that the rash itches and occurs 
spontaneously, and that sometimes the rash will have some 
pustules.  The examiner diagnosed very mild eczema of the 
forearms and toes.

Given the competent evidence that there is eczema with 
itching and involving the veteran's arms, the Board finds 
that the criteria for an initial 10 percent disability rating 
for eczema under former Diagnostic Code 7806, are met.  See 
38 C.F.R. § 4.7.  The evidence does not reflect constant 
itching, extensive lesions, ulceration, or disfigurement to 
warrant a disability rating in excess of 10 percent at any 
time during the period from July 1, 2000, to August 8, 2001.  

(2)  For the Period from August 9, 2001

Although the veteran contends that his eczema is more severe 
than currently rated, the objective evidence does not support 
a disability rating in excess of 10 percent at any time from 
August 9, 2001.

VA treatment records, dated in September 2002, show 
assessments of sunlight sensitive dermatitis involving the 
veteran's arms, and irritated seborrheic keratosis involving 
his back.

During the October 2004 VA examination, the veteran 
complained of periodic itching and flares of small red 
papules with underlying redness.  He applied medications once 
every few weeks during flare-ups.  His only skin symptom was 
pruritis; there was no functional impairment.  Examination 
revealed erythema of the arms and slight scaling of the soles 
of the feet.  The remainder of his extremities was 
essentially clear.  The examiner found no scarring or 
disfigurement, and no evidence of core acne.  Approximately 
10 percent of the veteran's body surface presently was 
affected.

In this case, the objective medical evidence, consisting of a 
VA examination and treatment records, does not show any 
findings of ulceration, lesions, or exfoliation.  


Nor is there any objective evidence that 20 to 40 percent of 
his entire body or exposed areas are affected, or that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for treatment of the 
skin disability; there is no evidence of any pain on 
examination associated with eczema involving the arms and 
feet.

For the period from August 9, 2001, the veteran's skin 
disability has been manifested primarily by itching, scaling, 
and pruritis affecting the veteran's arms and feet.  These 
symptoms do not meet the criteria for a disability rating in 
excess of 10 percent under either the former or revised 
rating criteria.  


B.  Cortical Opacities of the Right Eye

Service connection has been established for cortical 
opacities of the right eye, effective July 2000.

The RO assigned an initial, noncompensable disability rating 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6099-6028, 
pertaining to cataract.  A hyphenated diagnostic code 
reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 
4.27).

Pursuant to Diagnostic Code 6028, pre-operative cataract is 
rated under the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Codes 6067 to 6079, for impairment of central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  



Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

Vision acuity in one eye of 20/100, will be 10 percent 
disabling if visual acuity in the other eye is 20/40 or 
better; will be 20 percent disabling if visual acuity in the 
other eye is 20/50; will be 30 percent disabling if visual 
acuity in the other eye is 20/70; and will be 50 percent 
disabling if visual acuity in the other eye is 20/100.  
38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

On VA examination in September 2000, the veteran's best 
corrected distance acuity was 20/20 in the right eye with a 
slight blur, and 20/20 in the left eye.  The visual acuity in 
the right eye approximated 20/20.  No visual field defect was 
present.

During a VA examination in October 2004, the veteran 
complained of some blurred vision in his right eye that was 
becoming more noticeable at night.  The veteran also reported 
being diagnosed with diabetes mellitus.  Examination revealed 
the veteran's best corrected distance acuity was 20/20-1 for 
the right eye, and 20/25+1 for the left eye.  Myopic, 
astigmatic, and presbyopic corrections were needed.  No 
visual field defect was present, and the retina showed no 
diabetic retinopathy.

For a compensable evaluation when the veteran is neither 
blind nor has loss of use of one eye, the central visual 
acuity of one eye must be 20/40 or worse.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6078, 6079.

Given the corrected distance acuity findings on both VA 
examinations, the Board finds that an initial, compensable 
disability rating for cortical opacities of the right eye is 
not warranted.  See Table V, 38 C.F.R. § 4.84a.  Hence, there 
is no basis for a staged rating, pursuant to Fenderson.  
38 C.F.R. §§ 4.7, 4.21 (2006).


  C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral shoulder disability is 
denied.

Service connection for a bilateral wrist disability is 
denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.

An initial disability rating of 10 percent is granted for 
eczema, effective July 1, 2000.

A disability evaluation in excess of 10 percent for eczema is 
denied.

An initial, compensable disability evaluation for cortical 
opacities of the right eye is denied.



____________________________________________
J. E. Day
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


